Case 1:15-cv-00049-WMS-HKS Document 106-7 Filed 08/20/19 Page 1 of 2




   EXHIBIT E
        Case 1:15-cv-00049-WMS-HKS Document 106-7 Filed 08/20/19 Page 2 of 2




Josephine A.Greco                                                                                              Chris G.Trapp
                                                               GRECO
Duane D.Sc.hoonmalcer                                                                                          Richard C.Slisz,
                                                               -1-Kmp                                          of Counsel


                                                                                          Service by electronic means nut accepted



                                                 November3, 2014



     VIA FA CSIMILE(551-4387
                           )                                                   M
                                                                              J 1:u-a.       .
     AND U.S. MAIL
                                                                                     NOV 0 4 ZU4
    Nelida Sanchez, Investigator
    U.S. Equal Employment
    Opportunity Commission
    6 Fountain Plaza, Suite 350
    Buffalo, New York 14202

             Re:        Darcy M.Black v. Black Angus Meats,
                        a.k.a. Boulevard Meats
                        E.E.O.C. Charge No.: 846-2010-55217
                        Our File: 5023

    Dear Ms. Sanchez:

            As you know, the undersigned represents Darcy M. Black with regard to her claim
    against Black Angus Meats, a.k.a. Boulevard Meats. This will confirm our telephone message of
    today's date wherein we requested an extension oftime until Thursday, November 6, 2014,to
    submit a conciliation demand on behalf of Ms. Black.

             Thank you for your courtesies in this matter.

                                               Very truly yours,

                                               GRECO TRAPP,PLLC




    JAG/tmk
    cc:   Darcy M. Black




           1700 Rand Building • 14 Lafayette Square • Buffalo, NY 14203 • Tel: 716.856.5800 • Fax:716.856.5801
                                                                                                                   DEF0013
